                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ALONZO SHAFFER, et al.,

        Plaintiffs,
                                                                    Case No. 1:19-cv-313
 v.
                                                                    HON. JANET T. NEFF
 SANDY WOODS, et al.,

        Defendants.
 ____________________________/

                                   OPINION AND ORDER

       Plaintiffs Alonzo Shaffer and Malikah Stevenson filed this pro se lawsuit against Sandy

Woods and State Farm Insurance Agency alleging that their vehicle insurance was wrongfully

canceled. The Magistrate Judge conducted an initial review of the complaint pursuant to 28 U.S.C.

§ 1915(e)(2), and on April 30, 2019, issued a Report and Recommendation, recommending that

the action be dismissed with prejudice because it failed to allege any “facts,” which even if

accepted as true, state a claim upon which relief may be granted (ECF No. 7 at PageID.25).

       The matter is presently before the Court on Plaintiffs’ cursory objection to the Report and

Recommendation (ECF No. 8), reiterating merely that Defendants wrongfully stole Plaintiffs’

money, wrongfully canceled their policy, wrongfully “defamated [sic]” their characters, and

violated their “4th Amendment” constitutional rights, which is racial profiling and shows

deliberate indifference (id. at PageID.28).     Such conclusory assertions fail to state any

comprehensible claim on the facts presented. Therefore, in accordance with 28 U.S.C. § 636(b)(1)

and FED. R. CIV. P. 72(b)(3), the Court denies the objection and adopts the Magistrate Judge’s
